ORDER
H.B. 1517 of the 1991 Legislative Assembly, codified as eh. 326, North Dakota Session Laws, section 27-05-02.1, N.D.C.C., requires a decision by the Supreme Court within 90 days after notification by the Governor of a district court vacancy, and requires an order that:
a. the vacancy be filled; or,
b. the vacant office be transferred; or,
e. the vacant office be abolished.
On October 31, 1991, the Supreme Court received notification from the Honorable George A. Sinner, Governor, that a vacancy at Jamestown will result from the resignation of the Honorable Gordon O. Hoberg as judge of the district court on December 31, 1991. A hearing was held before the Honorable Vernon R. Pederson, Surrogate Judge, sitting as a Hearing Officer, in Jamestown on December 4,1991. Consultation with judges and attorneys of the Southeast Judicial District took place in the Supreme Court Courtroom on December 18, 1991.
This order is based on the determination that the office is necessary for effective judicial administration notwithstanding the reduction of the number of judges required by N.D.C.C. 27-05-02.1.
IT IS THEREFORE ORDERED, that this vacant office of district judge at Jamestown be filled.
/a/ Ralph J. Erickstad
Ralph J. Erickstad
Chief Justice
/s/ Gerald W. VandeWalle
Gerald W. VandeWalle
Justice
/s/ Herbert L. Meschke
Herbert L. Meschke
Justice
/s/ Beryl J. Levine
Beryl J. Levine
Justice